       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RELIABILITY INCORPORATED,

                          Plaintiff,

                        -v.-

NAVEEN DOKI; SILVIJA VALLERU; SHIRISHA                    20 Civ. 7109 (KPF)
JANUMPALLY (individually and in her capacity
as trustee of JUDOS TRUST); KALYAN                     OPINION AND ORDER
PATHURI (individually and in his capacity as
trustee of IGLY TRUST); and FEDERAL
SYSTEMS,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      This lawsuit is one in a series of disputes arising from a failed merger

(the “Merger”) between Plaintiff Reliability Incorporated (“Reliability”) and non-

party Maslow Media Group, Inc. (“Maslow”). Reliability brings this action,

pursuant to New York Civil Practice Law and Rules (“C.P.L.R.”) § 7503(a), to

compel Defendants Naveen Doki, Silvija Valleru, Shirisha Janumpally

(individually and in her capacity as trustee of Judos Trust), Kalyan Pathuri

(individually and in his capacity as trustee of Igly Trust), and Federal Systems

(collectively, “Defendants”), to arbitrate claims arising from a September 18,

2019 Merger Agreement (the “Merger Agreement”), pursuant to which

Reliability acquired Maslow. Defendants, in turn, have moved to dismiss

Reliability’s Petition to Compel Arbitration pursuant to Rules 12(b)(1), 12(b)(3),

and 12(b)(6) of the Federal Rules of Civil Procedure. While sourced to different

provisions in Rule 12, Defendants’ arguments all concern the impact vel non of
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 2 of 36




prior lawsuits involving Reliability and Maslow that were brought in the Circuit

Court for Montgomery County, Maryland (the “Maryland Action”), and the

District Court of Harris County, Texas (the “Texas Action”). For the reasons

that follow, Defendants’ motion to dismiss is denied.

                                      BACKGROUND 1

      The Parties

      Reliability is a Texas corporation with its principal place of business in

Maryland. (Pet. ¶ 2). Between 1971 and 2007, Reliability was principally

engaged “in the design, manufacture, market and support of high-performance



1     The facts in this Opinion are drawn principally from the well-pleaded allegations of
      Reliability’s Verified Petition to Compel Arbitration (the “Petition” or “Pet.” (Dkt. #4 at
      7)), and its exhibits. The Court also draws jurisdictional facts from the exhibits
      appended to the Declaration of Glen A. Kendall submitted in support of Defendants’
      Motion to Dismiss (“Kendall Decl., Ex. [ ]” (Dkt. #14)) and the Declaration of Kerrin T.
      Klein submitted in opposition to Defendants’ Motion to Dismiss (“Klein Decl., Ex. [ ]”
      (Dkt. #22)). On this point, Defendants are permitted to offer extrinsic evidence showing
      lack of subject matter jurisdiction on a motion brought under Federal Rule of Civil
      Procedure 12(b)(1), see Nicholas v. Trump, 433 F. Supp. 3d 581, 584 n.2 (S.D.N.Y. 2020)
      (citing Carter v. HealthPort Techs., LLC, 822 F.3d 47, 57 (2d Cir. 2016)), and the Court
      may consider materials outside the pleadings on a motion brought under Rule 12(b)(3),
      see Water Quality Ins. Syndicate v. Nat’l Pollution Funds Ctr., No. 19 Civ. 6344 (PAE),
      2020 WL 417653, at *4 (S.D.N.Y. Jan. 27, 2020) (citing Concesionaria DHM, S.A. v. Int’l
      Fin. Corp., 307 F. Supp. 2d 553, 555 (S.D.N.Y. 2004); Gulf Ins. Co. v. Glasbrenner, 417
      F.3d 353, 355 (2d Cir. 2005)). Moreover, the exhibits appended to the Kendall and
      Klein Declarations include filings on the dockets of the Maryland and Texas Actions,
      which are public records of which the Court may take judicial notice. See Mangiafico v.
      Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (explaining that “docket sheets are public
      records of which” courts may take judicial notice); Glob. Network Commc’ns, Inc. v. City
      of New York, 458 F.3d 150, 157 (2d Cir. 2006) (“A court may take judicial notice of a
      document filed in another court not for the truth of the matters asserted in the other
      litigation, but rather to establish the fact of such litigation and related filings.” (quoting
      Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d
      Cir. 1998))).
      For ease of reference, the Court refers to Defendants’ opening brief as “Def. Br.” (Dkt.
      #15); Reliability’s opposition brief as “Pl. Opp.” (Dkt. #21); and Defendants’ reply brief
      as “Def. Reply” (Dkt. #23). Reliability’s June 5, 2020 Notice of Intention to Arbitrate
      and Demand for Arbitration is referred to as the “Demand” (Pet., Ex. 1), and the
      September 18, 2019 Merger Agreement is referred to as the “Merger Agreement” (id.,
      Ex. 2).

                                                2
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 3 of 36




equipment used to test and condition integrated circuits.” (Demand ¶ 7).

Reliability “shut down” this business in 2007, and continued as a “shell

company” until October 2019, when it acquired Maslow, an HR and staffing

firm that also offers video production services. (Id. at ¶¶ 1, 7).

      Defendants Naveen Doki, Silvija Valleru, Shirisha Janumpally, and

Kalyan Pathuri reside in Fairfax, Virginia. (Pet. ¶¶ 3-5, 8). Janumpally and

Pathuri serve as the sole trustees and beneficiaries of Judos Trust and Igly

Trust, respectively. (Id. at ¶¶ 6-7). Janumpally is also alleged to be the alter

ego of Federal Systems, which is also based in Fairfax, Virginia. (Id. at ¶ 9).

Defendants collectively own the majority of the outstanding shares of Reliability

common stock, which shares they received as a result of Reliability’s October

2019 acquisition of Maslow. (Id. at ¶ 10; Demand ¶ 23).

      Maslow’s Financials and Merger with Reliability

      On November 9, 2016, Vivos Holdings, LLC, an entity owned and

controlled by Doki and Valleru, acquired Maslow in its entirety. (Demand

¶ 20). Maslow’s assets were used to finance the purchase, with the balance

paid from Maslow’s cash flows over the course of the following two years. (Id.

at ¶¶ 1, 20). Following its acquisition, Maslow served as the payee on three

promissory notes (the “Notes”) executed with Vivos Holdings, LLC and Vivos

Real Estate, LLC, another entity owned and controlled by Doki (collectively with

Vivos Holdings, LLC, “Vivos”). (Id. at ¶ 31; see also Kendall Decl., Ex. B (“Vivos

Intercompany Promissory Notes”)). Maslow’s obligations under the Notes

amounted to almost $5,000,000. (See Demand ¶¶ 1, 31). Doki, as well as his


                                         3
        Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 4 of 36




“friends and family,” separately procured millions of dollars for their other

businesses using Maslow’s credit, and — unbeknownst to Maslow’s

management — listed Maslow as a guarantor to obtain a mortgage on a non-

Maslow property. (Id.). In June 2019, Doki executed a personal guarantee to

Maslow, pursuant to which he was obligated to repay $3,000,000 of the

balance of Maslow’s debt by December 31, 2019. (Id. at ¶ 2; see also Vivos

Intercompany Promissory Notes 8).

      On September 18, 2019, Reliability, an entity named “R-M Merger Sub,

Inc.,” Maslow, Doki, and Valleru entered into the Merger Agreement. (Demand

¶ 23). Janumpally, both individually and in her role as trustee of Judos Trust,

and Pathuri, in his role as trustee of Igly Trust, then signed joinder agreements

binding themselves to the Merger Agreement. (Pet. ¶¶ 5-6, 8; id., Ex. 3-5). The

Merger closed on October 29, 2019. (Demand ¶ 23). Under the terms of the

Merger Agreement, Defendants received 260 million shares of Reliability

common stock, which amounted to 94% of Reliability’s issued and outstanding

shares. (Id.; Pet. ¶ 10).

      The Merger Agreement included various representations about Maslow’s

finances, including that “Maslow had no liabilities, obligations or commitments

of any nature whatsoever …. except (a) those which are adequately reflected or

reserved against in [its financial statements], and (b) those which have been

incurred in the Ordinary Course of Business ….”).” (Merger Agreement § 3.06;

see also id. §§ 3.05, 3.07, 3.15). Reliability alleges that during the parties’

discussions in advance of the Merger, Doki assured Jeffrey Eberwein,

                                         4
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 5 of 36




Reliability’s largest shareholder, that Maslow’s loans would be repaid and its

guarantees for the debts of Doki’s other businesses “would be taken care of.”

(Demand ¶ 2). As part of these assurances, Doki executed an additional

promissory note for payment of a $750,000 tax liability incurred by Maslow by

December 31, 2019. (Id. at ¶ 33). Moreover, on October 28, 2019, in

connection with the closing of the Merger, Doki, Valleru, Janumpally, Pathuri,

and Federal Systems entered into an agreement (i) acknowledging that Maslow

was jointly liable for certain of Doki’s and Valleru’s debts and (ii) pledging

shares of Maslow common stock to ensure that Maslow had the capacity to

repay those debts in the event that Doki or Valleru failed to do so. (Id. at ¶ 43).

      Separately, the Merger Agreement provided that Doki, Valleru, and

Janumpally would be appointed to Reliability’s Board of Directors following the

Merger. (Merger Agreement § 2.15(c)). However, Reliability alleges that during

the parties’ discussions leading up to the Merger, Doki offered to remove both

his name and the names of other large investors from the list of candidates,

and agreed instead that Reliability’s Board of Directors could select qualified

candidates. (Demand ¶¶ 2, 22). Doki also assured Eberwein that Maslow’s

Chief Executive Officer and Chief Operating Officer, Nick Tsahalis and Mark

Speck, would remain in charge of Maslow’s business. (Id.). Reliability further

alleges that in return, it agreed that certain Defendants would be exempt from

the Merger Agreement’s “lock-up” requirements, which would have barred them

from selling their shares of Reliability stock for a one-year period. (Id. at ¶ 2).




                                          5
          Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 6 of 36




      As relevant here, the Merger Agreement contains the following arbitration

clause:

              (a) If there is any dispute or controversy relating to this
              Agreement or any of the Contemplated Transactions
              (each, a “Dispute”), such Dispute shall be resolved in
              accordance with this Section 10.10.

              (b) The Party claiming a Dispute shall deliver to each of
              the other Parties a written notice (a “Notice of Dispute”)
              that will specify in reasonable detail the dispute that the
              claiming Party wishes to have resolved. In any such
              arbitration pursuant to this Section 10.10 Reliability
              shall have the power to act for and to bind Merger Sub
              and Mr. Eberwein and Maslow shall have the power to
              bind the Shareholders. If Maslow, the Shareholders
              and Reliability are not able to resolve the dispute within
              five (5) Business Days of a Party’s receipt of an
              applicable Notice of Dispute, then such Dispute shall be
              submitted to binding arbitration in accordance with this
              Section 10.10.

              (c) Any arbitration hereunder shall be conducted in
              accordance with the rules of the American Arbitration
              Association then in effect. Maslow and Reliability shall
              each select one arbitrator, and the two arbitrators so
              selected shall select a third arbitrator, and the three
              arbitrators shall resolve the Dispute. The arbitrators
              will be instructed to prepare in writing as promptly as
              practicable, and provide to Reliability and Maslow such
              arbitrators’ determination, including factual findings
              and the reasons on which the determination was based.
              The decision of the arbitrators will be final, binding and
              conclusive and will not be subject to review or appeal
              and may be enforced in any court having jurisdiction
              over the Parties. Each party shall initially pay its own
              costs, fees and expenses (including, without limitation,
              for counsel, experts and presentation of proof) in
              connection with any arbitration or other action or
              proceeding brought under this Section 10.10, and the
              fees of the arbitrators shall be share equally, provided,
              however, that the arbitrators shall have the power to
              award costs and expenses in a different proportion.

              (d) The arbitration shall be conducted in New York, NY.

                                          6
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 7 of 36




(Merger Agreement § 10.10).

      Following the execution of the Merger Agreement, Doki’s other

businesses defaulted on the loans that Maslow had guaranteed, and Reliability

discovered the existence of Maslow’s mortgage guarantee. (Demand ¶ 4).

Worse yet, Defendants refused either to return the pledged Maslow shares or to

put them in escrow. (Id. at ¶ 44). Reliability alleges that, as a result, “Maslow

was in fact worth nothing.” (Id. at ¶ 4). In spite of these apparent breaches,

and in contravention of his prior concessions, Doki then sought to convene a

special meeting of Reliability shareholders in order to oust the incumbent

Board of Directors. (Id. at ¶ 5).

      The Maryland Action

      On February 25, 2020, Maslow filed an action in the Circuit Court for

Montgomery County, Maryland, against Vivos and Doki for breach of the Notes.

(See generally Kendall Decl., Ex. J (the “Maryland Complaint”)). Maslow also

asserted a claim against Doki for breach of his personal guarantee of one of the

Notes. (Id. at ¶¶ 34-38). Unlike the Merger Agreement, the Notes did not

contain any applicable arbitration clause. (See generally Vivos Intercompany

Promissory Notes).

      On or about May 7, 2020, Vivos and Doki, as well as third-party

plaintiffs Pathuri, Judos Trust, and Igly Trust (collectively, the “Maryland

Defendants and Third-Party Plaintiffs”) filed (i) counterclaims against Maslow;

and (ii) third-party claims against Reliability, Eberwein, Tsahalis, Speck, and

Lone Star Value Management, LLC (“Lone Star”), a Connecticut limited liability


                                        7
        Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 8 of 36




company of which Eberwein was the sole member (collectively, the “Maryland

Third-Party Defendants”). (See generally Kendall Decl., Ex. K (“Maryland

Counterclaims and Third-Party Claims”)). The Maryland Defendants and

Third-Party Plaintiffs asserted claims for: (i) declaratory judgment, including

declarations related to the Notes, the composition of Reliability’s Board of

Directors, and a post-Merger shareholder meeting; (ii) injunctive relief related

to the appointment of directors to Reliability’s Board of Directors; (iii) rescission

of the Merger Agreement or modification to allow Defendants and Third-Party

Plaintiffs to appoint directors to Reliability’s Board of Directors; (iv) fraud,

conspiracy, tortious interference, and constructive trust against Eberwein,

Lone Star, Tsahalis, and Speck relating to alleged representations regarding

shareholders’ control of Reliability’s Board of Directors; (v) breach of fiduciary

duty against Eberwein, Tsahalis, and Speck; and (vi) a shareholder derivative

action on behalf of Reliability. (See id. at ¶¶ 220-281).

      On June 5, 2020, Maslow filed a motion to compel arbitration of the

Maryland Counterclaims and Third-Party Claims and to stay the remaining

claims pending the outcome of such arbitration. (Kendall Decl., Ex. M

(“Maslow Motion to Compel”)). The Circuit Court for Montgomery County

denied the motion in a one-sentence order issued on July 16, 2020 (id., Ex. O

(“Maryland Initial Denial”)), and subsequently denied Maslow’s motion for

reconsideration in a minute entry entered on August 26, 2020 (id., Ex. P at 10

(“Maryland Denial of Reconsideration,” and with the Maryland Initial Denial,

the “Maryland Rulings”)).

                                          8
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 9 of 36




      More recently, on January 4, 2021, the Circuit Court for Montgomery

County denied the Maryland Defendants’ and Third-Party Plaintiffs’ application

for injunctive relief to compel a shareholder meeting and replace Reliability’s

Board of Directors. (See Dkt. #24 (February 4, 2021 letter from Reliability

enclosing the order)). Based on its review of the docket, the Court understands

that the Maryland Action remains ongoing, with trial scheduled to commence

in October.

      The Texas Action

      Shortly after commencement of the Maryland Action, on or about

March 2, 2020, Reliability, Maslow, Tsahalis, and Speck (collectively, the

“Texas Plaintiffs”) commenced an action in the District Court of Harris County,

Texas, by filing a Petition and Application for a Temporary Restraining Order

and Temporary and Permanent Injunction against Defendants and three other

Reliability shareholders (collectively, the “Texas Defendants”). (Kendall Decl.,

Ex. Q). 2 The Texas Plaintiffs sought a declaratory judgment to void any votes

and actions taken at a February 28, 2020 special shareholder meeting called

by Defendants. (Id. at ¶ 30). On March 24, 2020, the Texas Plaintiffs amended

their petition to include two additional claims for (i) a declaratory judgment

that Pathuri, individually and as the trustee for Igly Trust, was improperly

demanding a list of shareholders and other documents so as to notice a special

meeting of shareholders, and (ii) conspiracy to defraud Reliability in connection


2     The Reliability shareholders named in the Texas Action include Doki’s father, Phakir
      Doki (Kendall Decl., Ex. Q at ¶ 2); Doki’s sister-in-law, Madhavi Doki (id.), and Sridhar
      Badam (id. at ¶ 15).

                                              9
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 10 of 36




with the Texas Defendants’ efforts to replace Reliability’s Board of Directors.

(See id., Ex. U at ¶¶ 39-41).

      The Texas Plaintiffs were granted a temporary restraining order, which

order was subsequently extended twice before expiring on June 5, 2020. (See

Kendall Decl., Ex. S (Texas Action temporary restraining orders)). On June 12,

2020, Igly Trust filed counterclaims related to its alleged right to call a meeting

of Reliability’s shareholders. (Id., Ex. W).

      On July 2, 2020, the Texas Plaintiffs moved to stay the action pending

arbitration in New York. (Kendall Decl., Ex. Z). In their motion, the Texas

Plaintiffs stated that the issues in the Texas Action were “factually intertwined

with and ha[d] a significant relationship to the issues in the Arbitration.” (Id.

at ¶ 5). On October 20, 2020, the District Court of Harris County dismissed

the claims against the Texas Defendants due to lack of jurisdiction. (Klein

Decl., Ex. 2). Based on its review of the docket, the Court understands that the

Texas Plaintiffs’ appeal of the dismissal remains pending. The Texas Plaintiffs’

motion for a stay was denied on October 28, 2020. (Id., Ex. 3).

      The Arbitration and the Instant Petition

      On June 5, 2020, Reliability commenced an arbitration before the

American Arbitration Association (the “AAA”) by filing its Notice of Intention to

Arbitrate and Demand for Arbitration (the “Demand”). (Pet. ¶ 1; see also

Demand). 3 Reliability’s Demand asserts two claims for relief arising from the



3     As noted above, on the same day Maslow filed its motion to compel arbitration of the
      Maryland Counterclaims and Third-Party Claims.

                                            10
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 11 of 36




Merger Agreement. First, Reliability asserts a claim for actual fraud stemming

from alleged representations and omissions made by Doki. (Demand ¶ 46).

Reliability asserts that each of the remaining Defendants “joined in the fraud

and/or aided and abetted the fraud.” (Id. at ¶ 47). Second, Reliability states a

related claim for breach of contract and indemnification. (Id. at ¶¶ 49-51). In

its Demand, Reliability submits that Defendants breached certain

representations and warranties in connection with the Merger Agreement, and

that Defendants are obligated to indemnify Reliability for all losses incurred as

a result of those breaches. (Id.). Specifically, Reliability alleges that

Defendants breached the Merger Agreement by:

      (i)     Providing     Reliability   with   fraudulent   financial
              statements for Maslow that included the “worthless”
              Notes as assets, when Doki had neither the means nor
              the intent to repay either the $3,000,000 balance on the
              Notes that he had personally guaranteed, or the
              $750,000 tax liability that he had separately committed
              to repaying (id. at ¶¶ 29-34);

      (ii)    Omitting a $1,800,000 mortgage obligation from the
              financial statements and schedule of off-balance-sheet
              obligations provided to Reliability in advance of the
              Merger (id. at ¶¶ 35-38); and

      (iii)   Failing to disclose or misrepresenting other liabilities,
              and failing to abide by certain obligations, including
              (i) representing that Maslow’s payments on certain
              guaranteed obligations were current and that
              Defendants would post collateral on those debts, when
              Defendants had neither the ability nor intent to repay
              those loans; (ii) grossly understating Maslow’s off-
              balance-sheet liabilities; (iii) failing to pay a $130,000
              judgment to “HOP Capital”; and (iv) pledging shares to
              provide Maslow with capital to repay obligations in the
              event of Doki’s or Valleru’s default, and later refusing to
              return the pledged shares or put them in escrow (id. at
              ¶¶ 39-45).

                                          11
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 12 of 36




      Defendants responded to the Demand by filing an Answering Statement,

Request for Dismissal, Counterclaim, and Third-Party Claim with the AAA on

July 2, 2020. (Kendall Decl., Ex. Y). However, after submitting their

Answering Statement, Defendants took the position before the AAA that the

arbitration had been stayed by the Maryland Initial Denial. (Pet. ¶ 22). The

AAA notified the parties that it would not proceed with the arbitration without

either the parties’ consent or an agreement to arbitrate the impact of the

Maryland court’s decision on the Demand. (Id.). Defendants did not consent

and declined to arbitrate any threshold issues. (Id.).

      On July 31, 2020, Reliability filed the instant Petition in the Supreme

Court of the State of New York, New York County, seeking to compel arbitration

pursuant to C.P.L.R. § 7503(a). Defendants responded by removing the action

to this Court on September 1, 2020, on the basis of diversity jurisdiction. (See

Dkt. #1, 4).

      On September 21, 2020, Defendants submitted a letter seeking a pre-

motion conference on their anticipated motion to dismiss the Petition. (Dkt.

#10). Reliability opposed the request on September 24, 2020 (Dkt. #11), and

the Court issued a memorandum endorsement on September 25, 2020,

declining to hold a pre-motion conference and setting a briefing schedule on

Defendants’ motion (Dkt. #12). In accordance with that schedule, Defendants

filed their opening brief, a supporting declaration, and exhibits on October 28,




                                       12
          Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 13 of 36




2020 (Dkt. #13-15); 4 Reliability filed its opposing brief, a supporting

declaration, and exhibits on December 4, 2020 (Dkt. #21-22); and briefing was

concluded with the filing of Defendants’ reply brief on December 11, 2020 (Dkt.

#23). 5

                                           DISCUSSION

          Defendants have asserted four bases for dismissal of the Petition

pursuant to Rules 12(b)(1), 12(b)(3), and 12(b)(6) of the Federal Rules of Civil

Procedure. Each of these arguments presupposes that the Maryland Action

has had some impact on the Petition. First, Defendants argue that the Petition

should be dismissed for improper venue because Reliability violated the “first-

to-file” rule by initiating this litigation following the Maryland Initial Denial.

(Def. Br. 6-15). Second, they request that the Court dismiss the Petition under

Rule 12(b)(6) on the ground that it is barred by collateral estoppel. (Id. at 15-

17). Third, they assert that the Court lacks subject matter jurisdiction under


4         Reliability does not move to strike the Kendall Declaration submitted in support of
          Defendants’ motion, but asserts that it is “a transparent attempt to evade the Court’s
          page limitations” and improper as it contains both legal arguments and documents and
          allegations that the Court may not consider on the instant motion. (Pl. Opp. 6-7). The
          Court does not appreciate Defendants’ page-saving machinations, and did not rely on
          the Kendall Declaration’s recitation of facts in resolving the instant motion. Instead, as
          previewed above, the Court considered certain exhibits appended to the Kendall
          Declaration to the extent it was permitted to do so. See Background n.1.
5         On November 20, 2020, Defendants filed a letter requesting a pre-motion conference
          regarding an anticipated motion for sanctions against Reliability for its “meritless
          claims.” (Dkt. #16). Reliability opposed Defendants’ application on December 2, 2020
          (Dkt. #19), and on December 4, 2020, the Court issued a memorandum endorsement
          indicating that it would consider any motions for sanctions following the resolution of
          Defendants’ motion to dismiss (Dkt. #20).
          Separately, following conclusion of briefing on Defendants’ motion to dismiss, on
          February 4, 2021, Reliability filed a letter notifying the Court that the Maryland
          Defendants’ and Third-Party Plaintiffs’ application for injunctive relief to compel a
          shareholder meeting and replace Reliability’s Board of Directors had been denied.
          (Dkt. #24).

                                                  13
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 14 of 36




the Rooker-Feldman doctrine. (Id. at 18-19). And lastly, they submit that

Reliability waived its right to arbitration by opting to litigate in state courts in

Maryland and Texas, and that the Petition should be dismissed for this

additional reason under Rule 12(b)(6). (Id. at 19-23). The Court will address

the threshold issues of subject matter jurisdiction and venue at the outset, and

then consider Defendants’ arguments with respect to putative failures to state

a claim.

      Defendants’ Motion to Dismiss Under Federal Rule of Civil
      Procedure 12(b)(1)

      1.     Applicable Law

      Under Rule 12(b)(1), a defendant may move to dismiss a complaint for

lack of subject matter jurisdiction. “A case is properly dismissed for lack of

subject matter jurisdiction under Rule 12(b)(1) when the district court lacks

the statutory or constitutional power to adjudicate it.” Lyons v. Litton Loan

Servicing LP, 158 F. Supp. 3d 211, 218 (S.D.N.Y. 2016) (quoting Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000)).

      The Second Circuit has drawn a distinction between two types of Rule

12(b)(1) motions challenging subject matter jurisdiction: facial motions and

fact-based motions. Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56-57

(2d Cir. 2016); see also Katz v. Donna Karan Co., 872 F.3d 114, 119 (2d Cir.

2017). A facial Rule 12(b)(1) motion is one “based solely on the allegations of

the complaint or the complaint and exhibits attached to it.” Carter, 822 F.3d at

56. A plaintiff opposing such a motion bears “no evidentiary burden.” Id.

Instead, to resolve a facial Rule 12(b)(1) motion, a district court must

                                         14
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 15 of 36




“determine whether [the complaint and its exhibits] allege[ ] facts that”

establish subject matter jurisdiction. Id. (quoting Amidax Trading Grp. v.

S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011) (per curiam)). And to make

that determination, a court must accept the complaint’s allegations as true

“and draw[ ] all reasonable inferences in favor of the plaintiff.” Id. at 57

(quoting Lunney v. United States, 319 F.3d 550, 554 (2d Cir. 2003)).

      “Alternatively, a defendant is permitted to make a fact-based Rule

12(b)(1) motion, proffering evidence beyond the [complaint and its exhibits].”

Carter, 822 F.3d at 57. “In opposition to such a motion, plaintiffs must ‘come

forward with evidence of their own to controvert that presented by the

defendant,’ or may instead ‘rely on the allegations in the[ir p]leading if the

evidence proffered by the defendant is immaterial because it does not

contradict plausible allegations that are themselves sufficient to show

standing.’” Katz, 872 F.3d at 119 (alteration in original) (quoting Carter, 822

F.3d at 57). If a defendant supports his fact-based Rule 12(b)(1) motion with

“material and controverted” “extrinsic evidence,” a “district court will need to

make findings of fact in aid of its decision” as to subject matter jurisdiction.

Carter, 822 F.3d at 57.

      2.     Analysis

      “When a defendant moves to dismiss under Rule 12(b)(1) for lack of

subject matter jurisdiction, and also moves to dismiss on other grounds, the

Court must consider the Rule 12(b)(1) motion first.” Almazon v. JPMorgan

Chase Bank, Nat’l Ass’n, No. 19 Civ. 4871 (VEC), 2020 WL 1151313, at *6


                                         15
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 16 of 36




(S.D.N.Y. Mar. 9, 2020) (citing Rhulen Agency, Inc. v. Ala. Ins. Guar. Ass’n, 896

F.2d 674, 678 (2d Cir. 1990)), appeal dismissed, No. 20-1138 (2d Cir. Aug. 4,

2020). Thus, at the outset, the Court will address Defendants’ argument that

it lacks subject matter jurisdiction pursuant to the Rooker-Feldman doctrine.

(Def. Br. 18-19).

      The Rooker-Feldman doctrine bars a losing party in state court “from

seeking what in substance would be appellate review of the state judgment in a

United States district court, based on the losing party’s claim that the state

judgment itself violates the loser’s federal rights.” Johnson v. De Grandy, 512

U.S. 997, 1005-06 (1994) (discussing Dist. of Columbia Ct. of Appeals v.

Feldman, 460 U.S. 462 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413,

416 (1923)). While the Second Circuit traditionally applied the doctrine

“expansively,” and “both to final state court judgments and to interlocutory

state court orders,” this practice was abrogated by the Supreme Court’s

decision in Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280

(2005). See Green v. Mattingly, 585 F.3d 97, 101 (2d Cir. 2009) (internal

citations omitted). Heeding the Supreme Court’s admonition that the Rooker-

Feldman doctrine occupies “narrow ground,” Exxon Mobil Corp., 544 U.S. at

284, the Second Circuit limited its application to cases satisfying a four-part

test: (i) the federal-court plaintiff must have lost in state court; (ii) the plaintiff

“must complain of injuries caused by a state-court judgment”; (iii) the plaintiff

“must invite district court review and rejection of that judgment”; and (iv) “the

state-court judgment must have been rendered before the district court

                                           16
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 17 of 36




proceedings commenced[.]” Green, 585 F.3d at 102 (alteration, citations, and

internal quotation marks omitted) (quoting Hoblock v. Albany Cty. Bd. of

Elections, 422 F.3d 77, 85 (2d Cir. 2005)); see generally Dorce v. City of New

York, 2 F.4th 82, 101 (2d Cir. 2021). Reliability argues that these criteria are

not met in full, and the Court agrees. (See Pl. Opp. 17-18). 6

      Defendants submit that the Petition is barred by the Maryland Rulings,

but they misapprehend the requirements of Rooker-Feldman. (Def. Br. 18-19).

First, Defendants conclusorily assert that Reliability lost the motion to compel

arbitration and the motion for reconsideration in the Maryland Action,

neglecting to note that both motions were brought by Maslow. (Id. at 19; see

Maslow Motion to Compel; Kendall Decl., Ex. P at 9). Although elsewhere in

their briefing Defendants assert that Reliability and Maslow are in privity (Def.

Br. 11), “clear Supreme Court and Second Circuit precedent instruct that

principles of privity are inapplicable to Rooker-Feldman.” 1199SEIU United

Healthcare Workers E. v. PSC Cmty. Servs., No. 20 Civ. 3611 (JGK), 2021 WL


6     Although Reliability does not argue that the Maryland Rulings are not sufficiently final
      for the purposes of the Rooker-Feldman doctrine, the Court believes that this may
      provide a separate basis for finding that the doctrine does not apply. In the wake of
      Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005), the Second
      Circuit held that a party is not a “state-court loser” where “[state] proceedings were
      dismissed without a final order of disposition.” Green v. Mattingly, 585 F.3d 97, 102-03
      (2d Cir. 2009); see also Hassan v. Marks, 735 F. App’x 19, 20 (2d Cir. 2018) (summary
      order) (concluding that Rooker-Feldman did not apply where the state court denied
      plaintiff’s motion for summary judgment but issued no final judgment). The Court’s
      understanding is that the Maryland Rulings similarly may not constitute a “final
      judgment” in this context. See Am. Bank Holdings, Inc. v. Kavanagh, 436 Md. 457, 478-
      79 (2013) (“A]n order denying a request to compel arbitration, styled as a motion or
      petition, filed in an existing action ... cannot be viewed as a final judgment, unlike that
      situation when a Petition to Compel Arbitration filed on its own is denied, which
      terminates the action.”). In an abundance of caution, the Court will nonetheless
      address the other Rooker-Feldman criteria, which are not satisfied on the present
      record.

                                              17
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 18 of 36




708584, at *11 (S.D.N.Y. Feb. 19, 2021) (citing Lance v. Dennis, 546 U.S. 459,

466 (2006); Kosachuk v. Selective Advisors Grp., LLC, 827 F. App’x 58, 61 (2d

Cir. 2020) (summary order); UBS AG, Stamford Branch v. HealthSouth Corp.,

645 F. Supp. 2d 135, 147 & n.17 (S.D.N.Y. 2008)); see also Worthy-Pugh v.

Deutsche Bank Nat’l Tr. Co., No. 3:14 Civ. 1620 (AWT), 2016 WL 2944535, at *4

(D. Conn. Jan. 29, 2016) (“[T]he concept of privity is not applicable in the

context of the Rooker-Feldman doctrine.”), aff’d, 664 F. App’x 20 (2d Cir. 2016)

(summary order). While the Second Circuit has recently rejected a

characterization of the Supreme Court’s decision in Lance as “establish[ing]

that only named parties meet Rooker-Feldman’s first requirement[,]” Dorce, 2

F.4th at 103 & n.24 (discussing 546 U.S. at 466 n.2), the Court nonetheless

expects that even a finding that Reliability and Maslow are in privity would be

“insufficient to render [Reliability] a state-court loser for Rooker-Feldman

purposes[,]” Kosachuk, 827 F. App’x at 61. Although this may alone provide a

sufficient basis for finding that the Rooker-Feldman doctrine does not deprive

this Court of jurisdiction, the Court will address the second and third

requirements in the interest of completeness. 7


7     While the Second Circuit has stated that a finding of privity is “insufficient” to deem a
      party a state-court loser, it has indicated that a finding that parties are alter egos could
      “suppl[y] a basis for invoking Rooker-Feldman.” Kosachuk v. Selective Advisors Grp.,
      LLC, 827 F. App’x 58, 61 (2d Cir. 2020) (summary order). However, Defendants have
      made no argument that Reliability is an alter ego of Maslow. That said, the Court
      acknowledges that Reliability was not “a simple passive observer” in the Maryland
      Action, id., but was rather a named third-party defendant (see Maryland Counterclaims
      and Third-Party Claims). Moreover, Maslow’s Motion to Compel sought, inter alia, a
      finding that Reliability was bound to arbitration. (See Maslow Motion to Compel ¶ 10).
      Cf. Dorce v. City of New York, 2 F. 4th 82, 102-03 (2d Cir. 2021) (holding that
      “[s]omeone who loses an ownership interest in property through a state in rem
      foreclosure proceeding against the property has lost in state court” for the purposes of
      Rooker-Feldman). Nonetheless, even were this sufficient to establish that Reliability was

                                              18
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 19 of 36




      Second, Defendants contend that the injury alleged in Reliability’s

Petition was caused by the Maryland Rulings. With respect to this factor, the

applicability of the doctrine “turns not on the similarity between a party’s state-

court and federal-court claims (which is, generally speaking, the focus of

ordinary preclusion law), but rather on the causal relationship between the

state-court judgment and the injury of which the party complains in federal

court.” McKithen v. Brown, 481 F.3d 89, 98 (2d Cir. 2007) (emphases in

original); see also Hoblock, 422 F.3d at 87 (“[A] plaintiff who seeks in federal

court a result opposed to the one he achieved in state court does not, for that

reason alone, run afoul of Rooker-Feldman.”). Here, the Court does not

understand Reliability to be complaining of injuries caused by the Maryland

Rulings. The Maryland Rulings concerned a motion to compel arbitration of

counterclaims and third-party claims asserting that Maslow, Reliability,

Eberwein, Tsahalis, Speck, and Lone Star (i) made pre-Merger

misrepresentations about Doki’s and Valleru’s ability to appoint members to

Reliability’s Board of Directors (Maryland Counterclaims and Third-Party

Claims ¶¶ 58-80), and (ii) following the Merger, sought “to entrench Tsahalis

and Speck as directors and officers of Reliability and Maslow” (id. at ¶¶ 119-

120). In contrast, in the instant litigation Reliability brings a petition to compel

arbitration to determine whether Doki, Valleru, and the other Defendants

fraudulently induced the Merger and breached the Merger Agreement through



      a “state-court loser,” the second and third requirements of the Rooker-Feldman doctrine
      have not been met.

                                            19
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 20 of 36




a series of misrepresentations largely related to Maslow’s financial statements

and off-balance sheet obligations. (Demand ¶¶ 29-45). As Reliability’s injuries

from this alleged conduct “existed prior in time to the state-court proceedings,

and so could not have been ‘caused by’ those proceedings,” the second element

required for the application of the Rooker-Feldman doctrine is not present here.

See McKithen, 481 F.3d at 98; see also Almazon, 2020 WL 1151313, at *7

(finding that claims were not barred by Rooker-Feldman where they alleged

injuries caused by defendant’s pre-judgment actions).

      Third, Defendants submit that the Petition invites this Court to invalidate

the Maryland Rulings. (Def. Br. 19). For similar reasons to those just

discussed, the Court does not read the Petition to ask that it review and reject

the findings of the Maryland state court. In the Maryland Action, Maslow

sought to compel arbitration of counterclaims and third-party claims brought

by a broader group of defendants and third-party plaintiffs — some of whom

were not signatories to the Merger Agreement. In contrast, here Reliability

seeks to arbitrate a distinct set of claims against individuals and entities

who — it is undisputed — entered into, or otherwise joined, the Merger

Agreement. (See Pet. ¶¶ 2-9; Kendall Decl. ¶¶ 25, 27). Reliability neither seeks

to undue the Maryland Rulings nor “assign[s] error to the state court.”

Almazon, 2020 WL 1151313, at *7.

      For these reasons, the Rooker-Feldman doctrine does not apply, and this

Court retains subject matter jurisdiction over the Petition. See Sykes v. Bank

of Am., 723 F.3d 399, 403-04 (2d Cir. 2013) (concluding that plaintiff’s

                                        20
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 21 of 36




complaint did not fall within the scope of Rooker-Feldman where plaintiff “[did]

not complain of injuries caused by a state court judgment, nor [did] he

challenge the validity or enforcement of the … order itself”).

      Defendants’ Motion to Dismiss Under Federal Rule of Civil
      Procedure 12(b)(3)

      1.    Applicable Law

      The Court next addresses Defendants’ arguments in favor of dismissal

for improper venue. “The decision whether to dismiss an action for improper

venue is committed to the court’s sound discretion.” Assa Realty LLC v. Sol.

Grp. Corp., No. 17 Civ. 177 (KBF), 2017 WL 2241524, at *1 (S.D.N.Y. May 22,

2017) (quoting Blauschild v. Tudor, 31 F. Supp. 3d 527, 530 (E.D.N.Y. 2014));

accord Minnette v. Time Warner, 997 F.2d 1023, 1026 (2d Cir. 1993). When a

motion to dismiss for improper venue is made pursuant to Rule 12(b)(3), the

plaintiff has the burden of establishing venue. Person v. Google Inc., 456 F.

Supp. 2d 488, 493 (S.D.N.Y. 2006). However, “the Court accepts facts alleged

in the complaint as true and draws all reasonable inferences in plaintiff’s

favor.” Id. (brackets removed) (quoting Caremark Therapeutic Servs. v. Leavitt,

405 F. Supp. 2d 454, 457 (S.D.N.Y. 2005)). To defeat the motion, the plaintiff

need only make a prima facie showing of venue. Gulf Ins. Co. v. Glasbrenner,

417 F.3d 353, 355 (2d Cir. 2005) (citing CutCo Indus. v. Naughton, 806 F.2d

361, 364-65 (2d Cir. 1986)).

      2.    Analysis

      Although Defendants submit that the first-to-file rule provides a basis for

dismissal of the Petition under Rule 12(b)(3), their arguments implicate broader

                                        21
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 22 of 36




doctrines regarding federal courts’ treatment of duplicative litigation. (See Def.

Br. 6-15). The Court ultimately finds that neither the first-to-file rule nor these

other doctrines bar Reliability from bringing the instant litigation. For ease of

analysis, the Court considers Defendants’ arguments as they are presented,

under the rubric of Rule 12(b)(3), while recognizing not all of their arguments,

strictly speaking, are challenges to proper venue. See, e.g., Perrigo Co. v. Merial

Ltd., 215 F. Supp. 3d 1329, 1335 (N.D. Ga. 2016) (concluding that defendant’s

motion for transfer under § 1404(a) and seeking application of the “first-to-file”

rule, was not a motion to dismiss for improper venue under Rule 12(b)(3)). 8




8     At the outset, the Court briefly addresses Reliability’s contention that Defendants
      waived the right to challenge venue. Reliability asserts that the Merger Agreement bars
      any challenge to venue in this Court, as it provides that any in-scope action “may be
      instituted in the federal courts of the United States of America or the courts of the
      states of Texas, New York and Maryland.” (Pl. Opp. 19; Merger Agreement § 10.11(b)).
      In Reliability’s view, Defendants consented to this Court’s venue when they entered into
      the Merger Agreement, and cannot now assert a first-to-file or duplicative litigation
      challenge. (Pl. Opp. 19). The Court disagrees, given that the non-exclusive Arbitration
      Clause identifies both federal district courts and the state court of Maryland as possible
      venues for litigation. See Stone & Webster, Inc. v. Ga. Power Co., 965 F. Supp. 2d 56,
      64 (D.D.C. 2013) (“[W]hile [the agreement] contains a permissive forum selection clause
      establishing this district as a proper forum, this is in no way dispositive of the first-to-
      file analysis, as it is by its terms non-exclusive.” (emphasis in original)); cf. Citicorp
      Leasing, Inc. v. United Am. Funding, Inc., No. 03 Civ. 1586 (WHP), 2004 WL 102761, at
      *6 (S.D.N.Y. Jan. 21, 2004) (“[S]ince [this] action was first-filed, and since the
      guarantees contain a permissive forum selection clause identifying New York as a
      possible venue, this factor weighs strongly against transfer.”).
      That said, while Defendants do not argue that Reliability has failed to plead venue in
      this District, but rather, focus their arguments on the first-to-file and duplicative
      litigation rules, in the interest of completeness, the Court finds that Reliability has
      made a prima facie showing of venue. First, as noted above, the Merger Agreement
      contemplates the commencement of litigation “in the federal courts of the United States
      of America” as well as the state courts of New York and other states. (Merger
      Agreement § 10.11(b)). Second, the Merger Agreement’s Arbitration Clause designates
      “New York, NY” as the venue for arbitration. (Id. § 10.10(d)). See Drs. Assocs., Inc. v.
      Stuart, 85 F.3d 975, 983 (2d Cir. 1996) (“A party who agrees to arbitrate in a particular
      jurisdiction consents not only to personal jurisdiction but also to venue of the courts
      within that jurisdiction.”).

                                              22
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 23 of 36




             a.    The First-to-File Rule Is Inapplicable

      The first-to-file rule provides that “where there are two competing

lawsuits, the first suit should have priority, absent the showing of balance of

convenience or special circumstances giving priority to the second.” D.H. Blair

& Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). The rule applies “where

proceedings involving the same parties and issues are pending simultaneously

in different federal courts.” Sotheby’s, Inc. v. Minor, No. 08 Civ. 7694 (BSJ),

2009 WL 73134, at *1 (S.D.N.Y. Jan. 6, 2009).

      The Court rejects Defendants’ argument that the Petition should be

dismissed pursuant to the first-to-file rule, as the litigation in Maryland is

proceeding in state rather than federal court. See Lan Sang v. Ming Hai, 951 F.

Supp. 2d 504, 517 (S.D.N.Y. 2013) (“The first-to-file doctrine applies where

there is concurrent federal litigation, not where a federal court contends with

concurrent state litigation.” (quoting Port Auth. of N.Y. & N.J. v. Kraft Power

Corp., No. 11 Civ. 5624 (HB), 2012 WL 832562, at *1 (S.D.N.Y. Mar. 13,

2012))); Port Auth. of N.Y. & N.J., 2012 WL 832562, at *1 (collecting cases);

Radioactive, J.V. v. Manson, 153 F. Supp. 2d 462, 473 (S.D.N.Y. 2001)

(“The first-to-file doctrine applies to concurrent federal litigation — not

concurrent state/federal litigation.”). As “the weight of authority in this Circuit

is that the first-filed rule only applies when a Court is faced with concurrent

federal actions,” the Court finds that the rule is not applicable here. See




                                         23
        Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 24 of 36




generally Sunwealth Global HK Ltd. v. Pinder Int’l, Inc., No. 20 Civ. 1436 (ER),

2021 WL 1145245, at *6 (S.D.N.Y. Mar. 23, 2021). 9

                b.    Neither the Duplicative Litigation Rule Nor Colorado
                      River Abstention Requires Dismissal of the Petition

       Defendants make the related argument that the Petition should be

dismissed as duplicative of the ongoing litigation in Maryland. (Def. Br. 9-14).

In particular, Defendants maintain that the Petition violates the rule against

“claims-splitting” or duplicative litigation. (Def. Reply 5-7). However, like the

first-to-file rule, the rule against claims-splitting also applies only to duplicative

suits in federal court. See Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir.

2000) (“As part of its general power to administer its docket, a district court

may stay or dismiss a suit that is duplicative of another federal court suit.”

(emphasis added)); see also Colo. River Water Conservation Dist. v. United

States, 424 U.S. 800, 817 (1976) (“As between federal district courts, ... though

no precise rule has evolved, the general principle is to avoid duplicative

litigation.”)

       The Supreme Court has observed that “[g]enerally, as between state and

federal courts, the rule is that ‘the pendency of an action in the state court is

no bar to proceedings concerning the same matter in the Federal court having




9      Defendants observe that there are two exceptions to the first-to-file rule: “[i] where the
       balance of convenience favors the second-filed action, and [ii] where special
       circumstances warrant giving priority to the second suit.” Emps. Ins. of Wausau v. Fox
       Ent. Grp., Inc., 522 F.3d 271, 275 (2d Cir. 2008) (internal citations and quotation marks
       omitted). As the first-to-file rule is inapplicable to this case, the Court need not address
       Defendants’ arguments that the “balance of convenience” favors Maryland. (See Def.
       Br. 9-15).

                                               24
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 25 of 36




jurisdiction[.]” Colo. River, 424 U.S. at 817 (quoting McClellan v. Carland, 217

U.S. 268, 282 (1910)). That said, in Colorado River the Supreme Court

established an exception to this rule for “exceptional” circumstances. Id. at

818. Under this exception, known as Colorado River abstention, district courts

may abstain from the exercise of federal jurisdiction based upon

“considerations of ‘[w]ise judicial administration, giving regard to conservation

of judicial resources and comprehensive disposition of litigation.’” Id. at 817

(quoting Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183

(1952)); see also Woodford v. Cmty. Action Agency of Greene Cty., Inc., 239 F.3d

517, 522-23 (2d Cir. 2001) (discussing the application of Colorado River

abstention). Although Defendants do not address the requirements of Colorado

River abstention in their briefing, the Court understands this exception to be

the only potential basis for deeming the instant Petition duplicative, and will

discuss its application here.

      “An analysis of whether a court should abstain under Colorado River

begins with a determination of whether the concurrent federal and state

proceedings are ‘parallel’ in nature.” Fernandez v. City of New York, No. 17 Civ.

2431 (GHW) (SN), 2017 WL 2894144, at *2 (S.D.N.Y. July 7, 2017) (citing

Dittmer v. Cty. of Suffolk, 146 F.3d 113, 118 (2d Cir. 1998)). If this threshold

inquiry is met, courts then consider the following factors:

            [i] whether the controversy involves a res over which one
            of the courts has assumed jurisdiction; [ii] whether the
            federal forum is less inconvenient than the other for the
            parties; [iii] whether staying or dismissing the federal
            action will avoid piecemeal litigation; [iv] the order in

                                        25
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 26 of 36




             which the actions were filed, and whether proceedings
             have advanced more in one forum than in the other;
             [v] whether federal law provides the rule of decision; and
             [vi] whether the state procedures are adequate to
             protect the plaintiff’s federal rights.

Woodford, 239 F.3d at 522 (internal citations omitted) (citing Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 22-23, 25-27 (1983); Colo.

River, 424 U.S. at 813, 817-18). In applying these factors, “the balance [is]

heavily weighted in favor of the exercise of jurisdiction.” Id. (alteration in

Woodford) (quoting Moses H. Cone Mem’l Hosp., 460 U.S. at 16).

      The Court finds that this action and the Maryland Action are not parallel

for purposes of Colorado River abstention. Before concluding that federal and

state proceedings are “parallel,” courts must find that “substantially the same

parties are contemporaneously litigating substantially the same issue in

another forum.” Niagara Mohawk Power Corp. v. Hudson River-Black River

Regulating Dist., 673 F.3d 84, 100 (2d Cir. 2012) (quoting Dittmer, 146 F.3d at

118). “[P]arallelism is achieved where there is a substantial likelihood that the

state litigation will dispose of all claims presented in the federal case.” Shields

v. Murdoch, 891 F. Supp. 2d 567, 577 (S.D.N.Y. 2012) (quoting In re Comverse

Tech., Inc. Derivative Litig., No. 06 Civ. 1849 (NGG) (RER), 2006 WL 3193709,

at *2 (E.D.N.Y. Nov. 2, 2006) (emphasis in original)).

      Here, the state court’s adjudication of the claims at issue in the

Maryland Action will not dispose of Reliability’s claims in this case. In the

Maryland Action, Maslow asserts claims related to breaches of the Notes, which

agreements preceded the Merger Agreement at issue in this matter. (See


                                         26
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 27 of 36




Maryland Complaint). As summarized above, the Maryland Defendants and

Third-Party Plaintiffs assert that Maslow, Reliability, and others participated in

a scheme to maintain control over Reliability’s Board of Directors, and made

pre-Merger misrepresentations about Doki’s and Valleru’s ability to appoint

members to Reliability’s Board. (See Maryland Counterclaims and Third-Party

Claims). In consequence, the Maryland Defendants and Third-Party Plaintiffs

seek, inter alia, either the rescission of the Merger Agreement or its reformation

to allow them to designate members of the Board of Directors. (Id. at ¶ 236).

In the instant action, by contrast, Reliability seeks damages and

indemnification arising from Defendants’ alleged misrepresentations primarily

regarding Maslow’s financial statements and off-balance sheet obligations.

(See Demand ¶¶ 29-45). It is evident that the Maryland state court’s

adjudication of the claims, counterclaims, and third-party claims before it will

not resolve the instant Petition. The ongoing Maryland Action “is not ‘parallel’

to this case simply because some of the parties are the same and the claims

arise out of the same set of facts.” Kirby McInerney LLP v. Lee Med., Inc.,

No. 17 Civ. 4760 (KBF), 2017 WL 4685101, at *3 (S.D.N.Y. Oct. 16, 2017)

(deeming petition to compel arbitration not “parallel” to state litigation where

the federal case involved “a different set of parties, a different set of issues, and

different relief sought”). 10 As but one example, Reliability’s claims that



10    While the Maryland Defendants and Third-Party Plaintiffs seek rescission of the Merger
      Agreement, and the Petition seeks indemnification under the Agreement, this overlap
      does not suffice to establish the proceedings as parallel. See Renaissance Fin. Sec.
      Corp. v. DHB Cap. Grp., Inc., No. 96 Civ. 8157 (RO), 1997 WL 777365, at *1-3 (S.D.N.Y.
      Dec. 17, 1997) (declining to abstain from exercising jurisdiction over plaintiff’s claim

                                             27
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 28 of 36




Defendants made pre-Merger misrepresentations regarding Maslow’s

capitalization will not be resolved by any determinations in the Maryland

Action as to whether Reliability and the other Third-Party Defendants engaged

in misconduct with respect to Reliability’s and Maslow’s corporate governance.

In short, the claims at issue in the Maryland Action “in no way ‘mirror[]’” the

claims at issue in the instant litigation. Dalzell Mgmt. Co. v. Bardonia Plaza,

LLC, 923 F. Supp. 2d 590, 598 (S.D.N.Y. 2013); cf. Moses H. Cone Mem’l Hosp.,

460 U.S. at 28 (indicating that abstention is appropriate where “the parallel

state-court litigation will be an adequate vehicle for the complete and prompt

resolution of the issues between the parties”). The Court thus finds that the

federal and state proceedings are not parallel for the purposes of Colorado River

abstention, and given Defendants’ failure to satisfy this threshold issue, it will

not proceed to consider the discretionary factors.

      In sum, the Court finds that the first-to-file rule and duplicative litigation

rule are inapplicable, and that Defendants have not demonstrated the

“exceptional circumstances” necessary to warrant Colorado River abstention.

Accordingly, the Court denies Defendants’ Rule 12(b)(3) motion.




      that it was induced to enter into agreement, where defendant sought rescission of
      agreement in state court suit); see also Colo. River Water Conservation Dist. v. United
      States, 424 U.S. 800, 816 (1976) (“[T]he mere potential for conflict in the results of
      adjudications, does not, without more, warrant staying exercise of federal jurisdiction.”);
      cf. Carter v. 36 Hudson Assocs., LLC, No. 09 Civ. 4328 (DLC), 2010 WL 2473834, at *5
      (S.D.N.Y. June 17, 2010) (“The possibility of inconsistent rulings on the same
      indemnification agreements or underlying construction issues can be adequately
      addressed through application of claim preclusion principles. The burden that such
      secondary litigation imposes on the parties and either the federal or state court does not
      constitute an extraordinary circumstance warranting abstention.”).

                                              28
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 29 of 36




      Defendants’ Motion to Dismiss Under Federal Rule of Civil
      Procedure 12(b)(6)

      1.     Applicable Law

      Lastly, the Court addresses Defendants’ motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). To survive a motion to dismiss pursuant to

Rule 12(b)(6), a plaintiff must plead sufficient factual allegations “to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A complaint that contains only “naked assertions” or “a formulaic

recitation of the elements of a cause of action” does not suffice. Twombly, 550

U.S. at 555. The Court must accept as true all well-pleaded factual allegations

in the complaint. See Iqbal, 556 U.S. at 678.

      In making Rule 12(b)(6) determinations, courts “may consider any

written instrument attached to the complaint, statements or documents

incorporated into the complaint by reference ... and documents possessed by or

known to the plaintiff and upon which [it] relied in bringing the suit.” ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007); accord Goel

v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016). “Even where a document is

not incorporated by reference, the court may nevertheless consider it where the

complaint ‘relies heavily upon its terms and effect,’ which renders the

document ‘integral’ to the complaint.” Chambers v. Time Warner, Inc., 282 F.3d



                                         29
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 30 of 36




147, 153 (2d Cir. 2002) (quoting Int’l Audiotext Network, Inc. v. Am. Tel. & Tel.

Co., 62 F.3d 69, 72 (2d Cir. 1995) (per curiam)).

      2.     Analysis

      Defendants assert two bases for dismissal under this component of Rule

12: (i) the Petition is precluded by the Maryland Rulings (Def. Br. 15-17), and

(ii) Reliability waived its right to arbitration through its participation in the

Texas and Maryland Actions (id. at 19-23). Both are unavailing.

             a.    The Petition Is Not Barred by Issue Preclusion

      The Court will first address Defendants’ arguments regarding issue

preclusion, which arguments echo other proffered bases for dismissal

discussed above. The preclusive effect of a prior judgment is dictated by the

doctrines of claim preclusion (sometimes referred to as res judicata) and issue

preclusion (sometimes referred to as collateral estoppel). See Taylor v. Sturgell,

553 U.S. 880, 892 (2008). Courts in this Circuit apply the law of the

jurisdiction in which the earlier action took place to determine whether the

earlier action has preclusive effect on claims or issues. See Anderson News,

L.L.C. v. Am. Media, Inc., 680 F.3d 162, 191 (2d Cir. 2012) (“[I]n order to

determine the preclusive effect of a state-court decision, a federal court must

look to the law of that state and should not give the state-court decision any

greater preclusive effect than the courts of that state would give it[.]”); see also

Owens v. Treder, 873 F.2d 604, 607 (2d Cir. 1989) (“The federal court must ...

apply the collateral estoppel rules of the state which rendered the judgment.”).




                                         30
        Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 31 of 36




Thus, Maryland preclusion law determines whether the Maryland Rulings bar

litigation of Reliability’s Petition. 11

       Under Maryland law, collateral estoppel requires that “in a second suit

between the same parties, even if the cause of action is different, any

determination of fact that was actually litigated and was essential to a valid

and final judgment [be] conclusive.” Standard Fire Ins. Co. v. Berrett, 395 Md.

439, 456-57 (2006) (emphasis in original) (citations omitted). The Maryland

Court of Appeals has approved the following four-part test for determining

whether collateral estoppel applies where the parties in the two actions are not

identical:

       (i)     Was the issue decided in the prior adjudication identical
               with the one presented in the action in question?

       (ii)    Was there a final judgment on the merits?

       (iii)   Was the party against whom the plea is asserted a party
               or in privity with a party to the prior adjudication?

       (iv)    Was the party against whom the plea is asserted given
               a fair opportunity to be heard on the issue?

Id. at 458 (citations omitted). Reliability argues in particular that the issues

decided in the Maryland Action are not identical to those presented by the

instant Petition, and the Court agrees. (See Pl. Opp. 14-17).




11     Although Defendants’ opening brief asserts that New York law on collateral estoppel
       applies (Def. Br. 15-17), their reply brief appears to concede that the Court should
       apply Maryland preclusion law (Def. Reply 8 (citing LaFleur v. Whitman, 300 F.3d 256,
       271 (2d Cir. 2002) (“A federal court must apply the collateral estoppel rules of the state
       that rendered a prior judgment on the same issues currently before the court[.]”))).

                                               31
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 32 of 36




      Defendants argue that the Maryland state court was asked to decide

precisely the same issue now before the Court. In their telling of events,

“Reliability requested that the Maryland State Court determine the arbitrability

of the Defendants’ claims for declaratory relief and for relief based on

allegations of fraud and breach of contract related to the Merger Agreement.”

(Def. Br. 16 (citing Maslow Motion to Compel)). But this argument overlooks

several key distinctions between the instant Petition and the motions that

resulted in the Maryland Rulings. First, at issue in the Maryland Action was

the arbitrability of the counterclaims and third-party claims brought by a

broader group of defendants and third-party plaintiffs. (See Maslow Motion to

Compel ¶ 10 (listing the parties to the case and identifying whether they are

subject to the Merger Agreement’s Arbitration Clause)). In their opposition to

Maslow’s motion to compel arbitration, the Maryland Defendants and Third-

Party Plaintiffs themselves observed that the Arbitration Clause was not

applicable to a number of their constituents. (Kendall Decl., Ex. N at 4).

      Second, as the Court has discussed throughout this Opinion, the

Maryland Rulings pertained to the arbitrability of claims arising from the

conduct of Reliability, Maslow, and other individuals and entities who were not

parties to the Merger Agreement. (See, e.g., Maryland Counterclaims and

Third-Party Claims ¶¶ 58, 60-76 (discussing, inter alia, Speck’s

misrepresentations to the Defendants and Third-Party Plaintiffs)). In

particular, the claims pertained to Maslow and the Third-Party Defendants’

pre-Merger representations as to the appointment of directors, and their post-

                                        32
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 33 of 36




Merger conduct with respect to the Board. (See generally id.). Here, the

Petition asks the Court to compel arbitration of claims arising largely from

Defendants’ pre-Merger representations as to Maslow’s capitalization and off-

balance sheet liabilities. (See Demand ¶¶ 29-45).

      Defendants correctly observe that the briefing submitted in opposition to

Maslow’s motion to compel arbitration made arguments similar to certain

arguments made in the instant motion — namely, that Maslow and Reliability

waived any right to arbitration by initiating the Maryland Action and the Texas

Action, respectively. (Compare Kendall Decl., Ex. N at 8, with Def. Br. 20-23).

However, the Maryland Rulings did not address that argument. Rather, the

Circuit Court of Montgomery County merely “Ordered that the Petition is

DENIED” (see Maryland Initial Denial), and subsequently issued a minute

entry denying Maslow’s motion for reconsideration (see Maryland Denial of

Reconsideration). On this record, the Court is unable to find that the “precise

issue” raised by Reliability’s Petition “was raised and resolved” in the Maryland

Action. Batson v. Shiftlett, 325 Md. 684, 706 (1992) (“If anything is left to

conjecture as to what was necessarily decided there can be no collateral

estoppel.”). For all of these reasons, the Court is unable to find that the

Petition is barred under collateral estoppel.

            b.     Reliability Did Not Waive Any Right to Arbitration

      Finally, the Court addresses Defendants’ argument that Reliability

waived any right it may have to arbitrate this dispute as a result of its conduct

in the Maryland and Texas Actions. In brief, Defendants assert that


                                        33
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 34 of 36




Reliability’s and Maslow’s initiation of separate lawsuits in the state courts of

Maryland and Texas, followed by Reliability’s decision to enforce the Merger

Agreement’s Arbitration Clause three months later, resulted in the waiver of

Reliability’s right to arbitrate. (Def. Br. 19-23). Reliability rejoins that the

Maryland and Texas Actions concern distinct and unrelated claims that did not

fall within the scope of the Arbitration Clause, and that the Court should thus

reject Defendants’ waiver argument. (Pl. Opp. 12-13). 12

      The Second Circuit has determined that “waiver can only occur when a

party has previously litigated the same claims it now seeks to arbitrate,”

reasoning that “[f]inding waiver where a party has previously litigated an

unrelated yet arbitrable dispute would effectively abrogate an arbitration clause

once a party had litigated any issue relating to the underlying contract

containing the arbitration clause.” Drs. Assocs., Inc. v. Distajo, 107 F.3d 126,

133 (2d Cir. 1997); see also Murray v. DCH Toyota City, No. 20 Civ. 7383

(PMH), 2021 WL 1550074, at *4 (S.D.N.Y. Apr. 20, 2021) (“A party does not

waive an arbitration clause … by its litigation of unrelated issues in a separate

action.”). As the Court has found throughout this Opinion, Reliability has not

previously litigated the fraud and breach of contract claims at issue here. The

differences between the claims at issue in the Maryland Action and the Petition

have been discussed at some length. In the Texas Action, Reliability, in



12    Reliability makes the additional argument that the parties are bound to arbitrate under
      the Merger Agreement. (Pl. Opp. 10-12). The Court need not resolve this argument on
      Defendants’ motion to dismiss, but will consider it should Defendants raise such a
      challenge regarding Reliability’s Petition.

                                            34
       Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 35 of 36




conjunction with Tsahalis and Speck, sought to enjoin Defendants and other

shareholders from calling a special shareholder meeting and replacing

Reliability’s Board of Directors. (See generally Kendall Decl., Ex. Q). 13 In

contrast, Reliability’s claims here arise primarily from Defendants’

representations made prior to the consummation of the Merger regarding

Maslow’s capitalization and off-balance sheet liabilities. Cf. Gidatex, S.r.L. v.

Campaniello Imports, Ltd., 13 F. Supp. 2d 420, 428 (S.D.N.Y. 1998) (finding

arbitrable claims distinct from claims asserted in court where the former

involved one party’s conduct “prior to the termination” of the contractual

relationship, and the latter “concern[ed] the parties’ conduct after their

contractual relationship had ended”). To the extent the claims at issue in the

Maryland and Texas Actions stem from the Merger and its subsequent fallout,

that is not a sufficient basis for finding that Reliability waived any right to

pursue the instant Petition. See Murray, 2021 WL 1550074, at *4 (“Though the

transaction underlying both this action and the State Court Action are the

same, they are simply not the same dispute and do not embrace the same or

even similar legal issues.”). Accordingly, Reliability has not waived any right to

arbitrate the claims asserted in its Petition.

                                    CONCLUSION

      For the reasons set forth in this Opinion, Defendants’ motion to dismiss

is DENIED. The Clerk of Court is directed to terminate the motion at docket



13    As noted in Maslow’s Motion to Compel in the Maryland Action, Speck is not bound by
      the Merger Agreement. (Maslow Motion to Compel ¶ 10).

                                           35
         Case 1:20-cv-07109-KPF Document 25 Filed 08/04/21 Page 36 of 36




entry 13. The parties are directed to submit a joint letter regarding their

proposed next steps in this matter on or before August 25, 2021.

      SO ORDERED.

Dated:        August 4, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       36
